Exhibit 10.33(d)

AMENDMENT NUMBER THREE
to the
Warehouse Loan and Security Agreement
Dated as of February 10, 2000
among
AAMES CAPITAL CORPORATION
AAMES FUNDING CORPORATION
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

        This AMENDMENT NUMBER THREE is made this 25th day of November, 2002,
among AAMES CAPITAL CORPORATION and AAMES FUNDING CORPORATION, each having an
address at 350 South Grand Avenue, Los Angeles, California 90071 (each, a
“Borrower” and collectively, “the Borrowers”) and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., having an address at 600 Steamboat Road, Greenwich, Connecticut
06830 (the “Lender”), to the Warehouse Loan and Security Agreement, dated as of
February 10, 2000, by and between the Borrowers and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.


RECITALS

        WHEREAS, due to the revision of certain legal requirements applicable to
the origination and regulation of residential mortgage loans, the Borrowers and
the Lender have agreed to modify the requirements applicable to the Mortgage
Loans that may become subject to Advances under the Agreement;

        WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement
as set forth herein.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

        SECTION 1.      Effective as of December 1, 2002, Schedule 1 to the
Agreement is hereby amended by deleting representation (ay) and replacing it
with the following:

           (ay)       No Mortgage Loan is subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”) or any
comparable state or local statutes or regulations, including, without
limitation, the provisions of the City of Oakland, California Anti-Predatory
Lending Ordinance No. 12361 or any other statute or regulation providing
assignee liability to holders of such mortgage loans (except as provided in
representation (aac) below).

        SECTION 2.      Effective as of December 1, 2002, Schedule 1 to the
Agreement is hereby amended by adding the following representations after
representation (aaa):

1


--------------------------------------------------------------------------------

           (aab)      No predatory or deceptive lending practices, including but
not limited to, the extension of credit to a mortgagor without regard for the
mortgagor’s ability to repay the Mortgage Loan and the extension of credit to a
mortgagor which has no tangible net benefit to the mortgagor, were employed in
connection with the origination of the Mortgage Loan.


           (aac)      The Mortgage Loan is not a “High Cost Home Loan” within
the meaning of the Georgia Fair Lending Act (the “Georgia Act”). To the extent
that the Mortgage Loan is a “Covered Loan” within the meaning of the Georgia
Act, the Mortgage Loan complies with all provisions of the Georgia Act, and the
Mortgage Loan was either (i) a purchase money loan, or (ii) a refinancing of an
existing mortgage loan that had been closed more than five years prior to the
closing of such Mortgage Loan.

        SECTION 3.       Defined Terms. Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

        SECTION 4.       Limited Effect. Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

        SECTION 5.      Representations. The Borrowers hereby represent to the
Lender that as of the date hereof, the Borrowers are in full compliance with all
of the terms and conditions of the Agreement and no Default or Event of Default
has occurred and is continuing under the Agreement.

        SECTION 6.       Governing Law. This Amendment Number Three shall be
construed in accordance with the laws of the State of New York and the
obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws without regard to conflict of laws doctrine applied
in such state (other than Section 5-1401 of the New York General Obligations
Law).

        SECTION 7.      Counterparts. This Amendment Number Three may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

2


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

  AAMES CAPITAL CORPORATION   (Borrower)              
By:____________________________   Name:   Title:           AAMES FUNDING
CORPORATION   (Borrower)               By:____________________________   Name:  
Title:           GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.   (Lender)          
    By:____________________________   Name:   Title:    

        

        

        

        

3


--------------------------------------------------------------------------------